Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-24-2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claim 10, is dependent on claim 9, which is canceled. A claim cannot depend from a canceled claim, thereby causing and indefinite for failing to particularly claim the subject matter. Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 3-7, 10-14, 16-17  and 20 is/are rejected under 35 U.S.C. 103 as being obvious over EP (3124585) in view of Lant et al (2018/0023043).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
EP 3124585 or EP ‘585 discloses a water soluble unit dose article with liquid detergent composition sealed therein (abstract). The water soluble unit dose article laundry detergent composition comprises a first 10-45% anionic surfactant such as linear alkyl benzene sulfonate  having C10-C16 (0020-0024); and a second anionic surfactant such ethoxylated alkyl sulfate having C12-C18 carbons and may be linear or branched and have 1-3 moles of ethoxylation (0025).  Further included as a surfactant are fatty acid soaps and 0.1 to 10% nonionic surfactants such as ethoxylates , oxo-synthesized non-ionic surfactants and mixtures thereof (0029).  The film material for pouch or unit dose are polyvinyl alcohols, copolymers and mixtures thereof (0039-0040). Table 1 discloses a detergent composition such as 4.5% C12-C14 fatty alcohol ethoxylates; Linear alkylbenzene sulfonates 29.7-32.4%; C12-C14 ethoxylated alkyl sulfate having 3EO 12.1%; palm kernel fatty acid salt 8.9%; 1,2-propanediol 17.2%; dipropylene glycol 0.5%; glycerine 4.7% and water from 9.5-10.7% (see examples 1-4).
EP ‘585 teach all of the instantly required except said reference is silent with the mixture of branched and linear alkyl chains having between 40-60% branching.
Lant et al disclose a cellulose particle with a surfactant system comprising 5 to 50% of cleaning compositions (0113). The preferred surfactant includes a C8-C18 alkyl ethoxy sulfate having an average degree of ethoxylation of less than 5 and an average level of branching of about 5 to 40% (0116). Moreover, the weight average branching is defined as the weight in grams of alcohol and reads on applicants’ formulae see (0127) and additional alkyl sulfates which are non-ethoxylated and linear alkyl benzene sulfonates are employed (0131). Furthermore, alcohols used comprise natural and synthetic (0131). In addition, nonionic surfactants having 8-22 carbon atoms and 5-12 moles of ethylene oxide are employed in amounts from 0.1 to 40% (0136) and water is employed at levels from 2 to 10% (0157). With respect to form of the liquid detergent suggested by Lant et al, he teaches that unit dosage compositions with polyvinyl-alcohol based film are utilized with embodiments comprising AE-7, AE3S, LAS, C12-C15, fatty acids in amounts from 6-15%, water,  glycerol 4-5% and pH of 7-8.2 (see examples 9-17).  
It would have been obvious to the skilled artisan to employ a level of branching from 5 to 40% as suggested by Lant et al (0116) given that Lant et al and EP ‘585 both teach similar compositions useful for the same purpose of providing a water soluble unit dose composition. Lant et al further discloses the definition and formulae of weight average of branching (0127) and it would have been obvious to the skilled artisan to derive the AES branching within the range as suggested by Lant et al to produce a similar composition for the compositions of EP ‘585 since they are analogous art and with a reasonable expectation of success to formulate a similar product, absent a showing to the contrary.
As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): 
"[A]nalysis [of whether the subject matter of a claimwould have been prima facie obvious] need not seek out preciseteachings directed to the specific subject matter of thechallenged claim, for a court can take account of the inferencesand creative steps that a person of ordinary skill in the artwould employ." 
	With respect to claim 20, wherein the composition has a pH from 6-10, EP 
‘585 is silent. 
The working examples show a composition that appears basic and furthermore, the 
compositions of Lant et al,  teaches that unit dosage compositions with 
polyvinyl-alcohol based film are utilized with embodiments comprising AE-7, 
AE3S, LAS, C12-C15, fatty acids in amounts from 6-15%, water,  glycerol 4-5%
 and pH of 7-8.2 (see examples 9-17).  One skilled in the art would have been 
motivated, and it appears to include, a compositions within EP ‘585 having pH of 
7-8.2. Lant et al teach that it is well known to have a basic unit dose 
composition for wash liquor purposes and EP ‘585 appears to suggest a basic 
composition within his working examples, one would expect similar compositions 
with similar or the same ingredients to have similar characteristics, in the absence 
of a showing to the contrary.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Table I, of his specification, shows unexpected results with respect to the average level of branching being higher than 5-40% of Lant, which will allegedly lead to improvement in film dissolution.
The examiner contends and respectfully disagrees that criticality has been established. Specifically, the showing is not commensurate in scope with the claimed invention. The broad compositions in the working examples of Table 1 comprise narrow compositions of specific alkyl ether sulfates branched with specific percentages of 55%; an additional anionic surfactant; citric acid, fatty acid, dipropylene glycol, glycerine propanediol, water, HEDP, polyethyleneimine, graft copolymer, castor oil, MEA and minors with water to balance. One skilled would not be able to discern criticality as it relates to improved dissolution given the very narrow examples which are not commensurate with the broad single component claimed invention. Criticality cannot be established. Furthermore, applicant needs a showing of criticality against the closest prior art of reference to overcome the rejections. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
See Huang, 100 F.3d at 139 (“[E]ven though [a] modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.”). And, the Appellant does not compare the alleged unexpected results with Fossum. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“|W ]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761